UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7268


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DANIEL DEMETRIUS JAMES, JR., a/k/a Dee,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:04-cr-00262-FL-1)


Submitted:    September 29, 2009            Decided:   October 8, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Demetrius James, Jr., Appellant Pro Se.     Anne Margaret
Hayes, Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel    Demetrius      James,   Jr.,    appeals       the   district

court’s    order    denying    relief   on    his    18    U.S.C.    § 3582(c)(2)

(2006)    motion.      We     have   reviewed   the       record    and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           United States v. James, No. 5:04-cr-

00262-FL-1 (E.D.N.C. filed June 30, 2009; entered July 1, 2009).

We further deny James’ motion for appointment of counsel.                        We

dispense    with     oral   argument     because      the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2